 


109 HR 5204 IH: Federal Locks and Lock and Dam Facilities Act of 2006
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5204 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Evans (for himself and Mr. LaHood) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To designate certain functions as inherently governmental, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Locks and Lock and Dam Facilities Act of 2006. 
2.Inherently governmental determination 
(a)In general 
(1)inherently governmentalFor purposes of section 2(a) of the Federal Activities Inventory Reform Act of 1998 (112 Stat. 2382), water and navigational resource projects and facilities, including the operation and maintenance of locks and lock and dam facilities, are considered national critical infrastructures and the operation and maintenance of locks and lock and dam facilities are considered inherently governmental functions that require performance by Federal employees. 
(2)TransferThe transfer of any function described in paragraph (1) to a different agency shall not change the inherently governmental function determination which requires performance of such functions by Federal employees. 
(b)ExceptionsNotwithstanding subsection (a), the Army Corps of Engineers may continue to contract— 
(1)for private sector performance of functions related to the operation and maintenance of locks and lock and dam facilities that are performed under contracts with the private sector in effect on March 1, 2006, except that nothing in this section shall prevent the Army Corps of Engineers from using Federal employees to perform such functions in the future; and 
(2)with the private sector to construct new locks and lock and dam facilities. 
(c)DefinitionFor purposes of this section, the term operation and maintenance of locks and lock and dam facilities includes all activities associated with operation, maintenance, and repair of locks and lock and dam facilities as well as surrounding areas and associated facilities and equipment, including embankments, floodgates, spillways, outlet works, levees, pumping structures, and moveable bridge spans over navigable waterways necessary for the transit of vessels; opening and closing the lock gates to permit transit of vessels and giving directions to vessel pilots transiting locks; actions related to the release of water from lock and dam facilities, such as the operation of spillway gates and other outlet works, for flood control or maintenance of a navigation pool; related to enforcement of laws, rules, and regulations on site at locks and locks with dam facilities; and contract management and oversight.   
 
